DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2014/0062507 A1), hereinafter Suzuki, in view of Yamaguchi et al. (US 9,509,216 B2), hereinafter Yamaguchi.
Regarding claim 1, Suzuki discloses, in Figure 12, a noise detection circuit that has a first terminal and a second terminal, one of which receives a signal, and that determines whether the received signal includes noise, the noise detection circuit comprising:
a first reference voltage applying circuit (105) to apply a first reference voltage (Vr1) to the first
input terminal;
a second reference voltage applying circuit (106) to apply a second reference voltage (Vr2) to
the second input terminal; and
a feedback circuit (103) having a first end connected with the output terminal and a second end
connected with the first input terminal or the second input terminal (Para [0007], “connected between the negative electrode terminal and the output terminal of the differential amplifier circuit 102”), wherein
the first reference voltage applying circuit (105) includes
a first resistor (Rb1) having a first end to which a first voltage (Vr1) is applied, and a second end
connected with the first input terminal (Para [0011], “cathode of the variable capacitance diode D1 via a
low pass filter that comprises Rb1…anode of D1 is connected to the negative electrode input terminal”),
and
a first capacitor (Cb1) having a first end connected with the second end of the first resistor, and
a second end connected with a ground (Para [0011], “low pass filter that comprises a resistor Rb1 and a
capacitor Cb1”), and
the second reference voltage applying circuit (106) includes
a second resistor (Rb2) having a first end to which a second voltage (Vr2) is applied, and a
second end connected with the second input terminal (Para [0011], “anode of a variable-capacitance
diode D2 is connected to the positive electrode input terminal…cathode of D2 via a low pass filter that
comprises a resistor Rb2”), and
a second capacitor (Cb2) having a first end connected with the second end of the second
resistor, and a second end connected with the ground (Para [0011], “low pass filter that comprises a
resistor Rb2 and a capacitor Cb2”);
	but fails to disclose a comparator including a first input terminal connected to the first terminal, a second input terminal connected to the second terminal, and an output terminal, to compare a potential of the first input terminal with a potential of the second input terminal, and to output a result of comparison of the potentials through the output terminal; and
	when the comparator detects noise of the signal, the feedback circuit causes the comparator to keep, within a predetermined period of time, a state indicating that the signal has noise.
	However, Yamaguchi discloses, in Figure 6, a comparator (34a) including a first input terminal connected to the first terminal (Col. 4, Lines 53-55, “non-inverting terminal 34e receives the supply of a reference voltage Vref31”), a second input terminal connected to the second terminal (Col. 4, Lines 51-53, “inverting terminal 34d is connected to the node N33 to receive the supply of the feedback voltage VK31 from the feedback voltage generation circuit 33”), and an output terminal, to compare a potential of the first input terminal with a potential of the second input terminal, and to output a result of comparison of the potentials through the output terminal (Col. 4, Lines 55-62, “The comparator 34a compares the feedback voltage VK31 input to the inverting terminal 34d and the reference voltage Vref31 input to the non-inverting terminal 34e, and when the feedback voltage VK31 becomes higher than the reference voltage Vref31, the comparator 34a outputs, as the comparison result, for example, a low-level comparison result signal VH31”; and
	when the comparator detects noise of the signal, the feedback circuit causes the comparator to keep, within a predetermined period of time (Col. 6, Lines 3-7, “when at the time t23, exogenous noise enters the inverting terminal 34d, the feedback voltage VK31 input to the inverting terminal 34d is temporarily increased after the time t23, exceeds the reference voltage Vref31 at the time t24 and is increased to, for example, 2.3 V”), a state indicating that the signal has noise (Col. 6, Lines 28-32, “When the feedback voltage VK31 is temporarily increased to exceed the reference voltage Vref31, the comparison result signal VH31 supplied from the comparison circuit 34 to the drive circuit 36 is temporarily turned low”).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the comparator of Yamaguchi in the noise detection circuit of Suzuki, to achieve the benefit of a high-speed, low-cost, switching power supply circuit of a ripple control system (Yamaguchi, Col. 1, Lines 20-35).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yamaguchi as applied to claim 1 above, and further in view of Kraz (US 6,563,319 B1).
Regarding claim 2, Suzuki in view of Yamaguchi disclose the noise detection circuit according to claim 1, but fails to disclose a display circuit to display detection of noise when a potential of the output terminal of the comparator is equal to or higher than a threshold voltage.
However, Kraz discloses, in Figure 2, a display circuit (82) to display a detection of noise when a potential of the output terminal of the comparator (78) is equal to or higher than a threshold voltage (Column 4, Lines 38 & 39)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include the LED circuit of Kraz in the noise detection circuit of Suzuki and Yamaguchi, in order to achieve the benefit of detecting and protecting electronic devices from electrostatic discharge (Kraz, Col. 1, Lines 15-28).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yamaguchi as applied to claim 1 above, and further in view of Pratt (US 5,481,905).
Regarding claim 4, Suzuki in view of Yamaguchi disclose the noise detection circuit according to claim 1, and Suzuki continues to disclose, in Figure 12, wherein the second end of the feedback circuit (103) is connected with the first input terminal (Para [0007], “connected between the negative electrode terminal and the output terminal of the differential amplifier circuit 102”), but fails to disclose when a time constant determined by a product of a resistance of the first resistor and a capacitance of the first capacitor is a first time constant, and a time constant determined by a product of a resistance of the second resistor and a capacitance of the second capacitor is a second time constant, the first reference voltage is set to be lower than the second reference voltage, and the first time constant is set to be larger than the second time constant.
However, Pratt discloses, in Figure 1, when a time constant determined by a product of a resistance of the first resistor (48) and a capacitance of the first capacitor (54) is a first time constant (T1), and a time constant determined by a product of a resistance of the second resistor (52) and a capacitance of the second capacitor (56) is a second time constant (T2), the first reference voltage is set to be lower than the second reference voltage, and the first time constant is set to be larger than the second time constant (Column 10, Lines 49-51).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the low pass filter specifics of Pratt in the noise detection circuit of Suzuki and Yamaguchi, to achieve the benefit of ensuring that “only a negative feedback occurs in the transducer circuit” (Pratt, Col. 2, Lines 47-48).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yamaguchi as applied to claim 1 above, and further in view of Butturini et al. (US 5,461,223), hereinafter Butturini.
Regarding claim 5, Suzuki in view of Yamaguchi disclose the noise detection circuit according to claim 1, and Suzuki continues to disclose, in Figure 12, wherein the second end of the feedback circuit (103) is connected with the second input terminal (through capacitor 100A & capacitor 100B), but fails to disclose when a time constant determined by a product of a resistance of the first resistor and a capacitance of the first capacitor is a first time constant, and a time constant determined by a product of a resistance of the second resistor and a capacitance of the second capacitor is a second time constant, the first reference voltage is set to be higher than the second reference voltage, and the first time constant is set to be smaller than the second time constant.
However, Butturini discloses when a time constant determined by a product of a resistance of the first resistor and a capacitance of the first capacitor is a first time constant (Column 3, Lines 48 & 49, “first RC time constant circuit”) and a time constant determined by a product of a resistance of the second resistor and a capacitance of the second capacitor is a second time constant (Column 3, Lines 48 & 49, “second RC time constant circuit”), the first reference voltage is set to be higher than the second reference voltage, and the first time constant is set to be smaller than the second time constant (Column 3, Lines 49-51)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include the low pass filter of Butturrini in the noise detection circuit of Suzuki and Yamaguchi, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yamaguchi as applied to claim 1 above, and further in view of Huang et al. (US 9,171,639 B2), hereinafter Huang.
Regarding claim 6, Suzuki in view of Yamaguchi disclose the noise detection circuit according to claim 1, but fails to disclose wherein the first reference voltage applying circuit includes
a reset circuit having a first end connected with the second end of the first resistor, and a second end connected with the first input terminal, and
the reset circuit is a circuit to switch between electrical connection and disconnection between the first resistor and the first input terminal.
However, Huang discloses, in Figure 4, wherein the first reference voltage applying circuit includes 
a reset circuit (440a) having a first end connected with the second of the first resistor (Rref), and a second end connected with the first input terminal (Col. 4, Lines 55-60, switch 450 is coupled to input terminal in2 and Rref is coupled to the switch 450), and
the reset circuit is a circuit to switch between electrical connection and disconnection between the first resistor and the first input terminal (Col. 4, Lines 61-67, “the reference resistor R.sub.ref is coupled to the input terminal in2 of the sensing unit 420 via switch the switch 450 in the normal mode, and the veryifying resistor R.sub.ver is coupled to the input terminal in2 of the sensing unit 420 via the switch 450 in the test mode”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include the switch of Huang in the noise detection circuit of Suzuki and Yamaguchi, to achieve the benefit of verifying a fuse, so as to screen out the blow fuse with marginal fail resistance, thus improving defective parts per million without increasing testing time (Huang, Col. 4, Lines 35-38).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yamaguchi as applied to claim 1 above, and further in view of Hess (US 3,906,214 A).
Regarding claim 7, Suzuki in view of Yamaguchi disclose the noise detection circuit according to claim 1, but fails to disclose wherein the second reference voltage applying circuit includes
a reset circuit having a first end connected with the second end of the second resistor, and a second end connected with the second input terminal, and
the reset circuit is a circuit to switch between electrical connection and disconnection between the second resistor and the second input terminal.
However, Hess discloses, in Figure 2, wherein the second reference voltage applying circuit includes
a reset circuit having a first end connected with the second end of the second resistor, and a second end connected with the second input terminal (Column 3, Lines 36 & 37), and 
the reset circuit is a circuit to switch between electrical connection and disconnection between the second resistor and the second input terminal (IN signal 16 passes through resistor and switch contact 2 to non-inverting input terminal of operational amplifier 40).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to include the switch of Hess in the noise detection circuit of Suzuki and Yamaguchi, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Yamaguchi as applied to claim 1 above, and further in view of Yasusaka et al. (US 2017/0155315 A1), hereinafter Yasusaka.
Regarding claim 9, Suzuki in view of Yamaguchi disclose the noise detection circuit according to claim 1, and Suzuki continues to disclose, in Figure 12, wherein the first (Rb1) and second resistor (Rb2) receive driving voltages (Vr1, Vr2, respectively) and connect to the first and second input terminals of the comparator, but fails to disclose wherein the first reference voltage applying circuit includes a first voltage dividing circuit to divide the driving voltage for supplying driving power to the comparator, and wherein the voltage applied to the first end of the first resistor is obtained by the first voltage dividing circuit, and
the second reference voltage applying circuit includes a second voltage dividing circuit to divide the driving voltage, and wherein the voltage applied to the first end of the second resistor is obtained by the second voltage dividing circuit.
However, Yasusaka discloses, in Figure 2, wherein the first reference voltage applying circuit includes a first voltage dividing circuit (2, R3, & R4) to divide a driving voltage (REF) for supplying driving power (Vref) to the comparator (ERR), and wherein the voltage applied to the first end of the first resistor is obtained by the first voltage dividing circuit (Para [0065] & [0083], “voltage of the voltage source REF is divided by the resistors R3 and R4, so that the reference voltage source 2 outputs a reference voltage Vref…reference voltage Vref fed to the non-inverting input terminal (+)”), and
the second reference voltage applying circuit includes a second voltage dividing circuit (12, R1, & R2) to divide the driving voltage (Para [0092], “the output voltage Vout is divided by the resistors R1 and R2”), and wherein the voltage applied (Vfb) to the first end of the second resistor is obtained by the second voltage dividing circuit (Para [0092] & [0057], “second input terminal T2 is connected to the feedback terminal FB…feedback voltage Vfb is fed to the feedback terminal FB”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the voltage dividing circuits of Yasusaka in the noise detection circuit of Suzuki and Yamaguchi, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Suzuki, Yamaguchi, & Yasusaka as applied to claim 9 above, and further in view of Kudeljan et al. (US 3,932,766 A), hereinafter Kudeljan.
Regarding claim 10, the combination of Suzuki, Yamaguchi, & Yasusaka disclose the noise detection circuit of claim 9, but fails to disclose wherein the feedback circuit includes a diode having an anode electrically connected with the output terminal of the comparator, and a cathode electrically connected with the first input terminal or the second input terminal.
However, Kudeljan discloses, in Figure 3, wherein the feedback circuit includes a diode (11a) having an anode electrically connected with the output terminal of the comparator (11), and a cathode electrically connected with the first input terminal or the second input terminal (Para [0007], “operational amplifiers 11b and 12b respectively having diodes 11d and 12d in their feed-back paths”). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the feedback diode of Kudeljan in the noise detection circuit of Suzuki, Yamaguchi, and Yasusaka, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J PERENY whose telephone number is (571)272-4189. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J PERENY/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896